FILE COPY


                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                                (512) 463-1312



                                  Thursday, September 24, 2015

Mr. Kristofer S. Monson                            Mr. Douglas G. Caroom
Assistant Solicitor General                        Bickerstaff Heath Delgado Acosta LLP
P.O. Box 12548 (MC 059)                            3711 S. MoPac Expressway
Austin, TX 78711-2548                              Building One, Suite 300
* DELIVERED VIA E-MAIL *                           Austin, TX 78746
                                                   * DELIVERED VIA E-MAIL *

RE:    Case Number: 15-0359
       Court of Appeals Number: 13-13-00415-CV
       Trial Court Number: D-1-GN-12-003937

Style: TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
       v.
       TEXAS FARM BUREAU, FRANK VOLLEMAN, FRANK DESTEFANO, DAVID
       AND MARY BALLEW, RON AND SHERIE BURNETTE, SAM JONES,
       THEODRORE AND MARY KALLUS, GLEN MARECEK, JOHN GUALDING, AND
       CHARLES AND KATHERINE HARLESS

Dear Counsel:

       Today the Supreme Court of Texas granted the Motion for Extension of Time to File
Petitioner’s Brief on the Merits in the above-referenced case. Petitioner’s brief is due to be filed
in this office November 12, 2015. Respondent’s brief on the merits is due December 2, 2015.
Petitioner’s reply brief is due December 17, 2015.              FURTHER REQUESTS FOR
EXTENSIONS OF TIME FOR THIS FILING WILL BE DISFAVORED.
       PLEASE NOTE pursuant to TEX. R. APP. P. 9.2(c)(2) all documents (except documents
submitted under seal) must be e-filed through eFileTexas.gov. You may file up to midnight on
the due date.
       Persons not represented by an attorney may e-file documents, but e-filing is not required.
If you are not an attorney you may file using the traditional paper filing method. An original and
one copy are required for all paper filings with the Texas Supreme Court. The original is
required to be bound; the copy may be unbound so that it may be scanned by the Court. The
paper copy must comply with Texas Rules of Appellate Procedure 9. For more details, see the
                                                                                     FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                            (512) 463-1312



Court’s Order Requiring Electronic Documents in the Supreme Court of Texas at
http://www.txcourts.gov/All_Archived_Documents/SupremeCourt/AdministrativeOrders/miscdo
cket/13/13916500.pdf.
       Please note all notices or communication about this case will be sent by email in lieu of
mailing paper documents. (See TEX. R. APP. P. 9.2(c)(7)).
                                                   Sincerely,


                                                   Blake A. Hawthorne, Clerk

                                                   by Natalie McDermon, Deputy Clerk

cc:     Mr. Keith Alan Courtney
        Robert Park (DELIVERED VIA E-MAIL)
        Mr. Arthur G. Uhl III (DELIVERED VIA E-MAIL)
        Mr. R. Glenn Jarvis (DELIVERED VIA E-MAIL)
        Mr. Donald P. Wilcox (DELIVERED VIA E-MAIL)
        Ms. Amalia Rodriguez Mendoza (DELIVERED VIA E-MAIL)
        Ms. Dorian E. Ramirez (DELIVERED VIA E-MAIL)